[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-11756                ELEVENTH CIRCUIT
                                   Non-Argument Calendar              JANUARY 6, 2011
                                 ________________________               JOHN LEY
                                                                         CLERK
                            D.C. Docket No. 8:01-cr-00180-EAK-2

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                          Plaintiff-Appellee,

                                            versus

ALEC V. MATHEWS,
a.k.a. Alex Matthews,

lllllllllllllllllllll                                          Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                       (January 6, 2011)

Before TJOFLAT, BARKETT and FAY, Circuit Judges.

PER CURIAM:

         Alec Mathews, a federal prisoner acting pro se, appeals from the denial of
his motion to file a second direct appeal out of time. Although we previously

affirmed Mathews’ drug and firearm convictions on direct appeal in 2003, he now

argues that he should be permitted to file a second direct appeal out of time,

because the district court failed to notify him that it had denied his motion—filed

after trial but before sentencing—to obtain an expert evaluation of a videotape

introduced by the government at his trial. However, Mathews’ argument fails

because the record establishes that he did in fact receive actual notice of the

district court’s denial of his motion, as he expressly acknowledged the denial at

his sentencing hearing. Accordingly, we affirm.

      AFFIRMED.




                                          2